PER CURIAM:
Rhonna M. Kelson appeals the district court’s order dismissing this action brought pursuant to the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kelson v. Dep’t of the Navy, No. 7:13-cv-00022-D, 2013 WL 6058205 (E.D.N.C. Nov. 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.